Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 1 of 17 PageID #: 159




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DON RAY CLARK, JR., et al.                    )
                                              )
                                              )
               Plaintiffs,                    )       Case No. 4:21-cv-788 -RWS
                                              )
v.                                            )
                                              )
CITY OF ST. LOUIS, et al.                     )
                                              )
               Defendants.                    )


                     DEFENDANT NICHOLAS MANASCO’S ANSWER
                      TO COUNT IV OF PLAINTIFFS’ COMPLAINT
       COMES NOW Defendant Manasco (“Manasco”) and answers the allegations of Plaintiffs’

Complaint (doc. 1) as follows:

                                        INTRODUCTION
       1.      Defendant denies the allegations in paragraph 1.

       2.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 2, and therefore, denies them on that basis.

       3.      Defendant admits only that Thomas Strode sought a search warrant for 4023

California. Defendant denies the remaining allegations in paragraph 3.

       4.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 4, and therefore, denies them on that basis.

       5.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 5, and therefore, denies them on that basis.

       6.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 6, and therefore, denies them on that basis.


                                                  1
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 2 of 17 PageID #: 160




         7.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 7, and therefore, denies them on that basis.

         8.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 8, and therefore, denies them on that basis.

         9.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 9, and therefore, denies them on that basis.

         10.   Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 10, and therefore, denies them on that basis.

         11.   Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 11, and therefore, denies them on that basis.

         12.   Defendant admits the City is a constitutional charter city organized pursuant to the

Missouri Constitution and the laws of the State of Missouri. Defendant further admits that the

City’s Police Department is a division of the City’s Department of Public Safety. Defendant denies

the remaining allegations in this paragraph.

         13.   Defendant admits only that Strode was employed as a police officer and detective

in 2017. Defendant lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations contained in paragraph 13, and therefore, denies them on that

basis.

         14.   Defendant admits only that John Jones was employed as a sergeant with the City

Police Department in 2017. Defendant lacks knowledge or information sufficient to form a belief

as to the truth or falsity of the remaining allegations contained in paragraph 14, and therefore,

denies them on that basis.




                                                 2
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 3 of 17 PageID #: 161




        15.     Defendant admits only that he is a former City of St. Louis police officer. Defendant

further admits that he fired shots at Decedent on February 21, 2017 subsequent to Decedent firing

shots and pointing a weapon in his direction. The remaining allegations of this paragraph constitute

legal conclusions to which no answer is required. To the extent an answer is required, Defendant

denies the allegations of this paragraph.

        16.     Defendant admits only that Defendants James Wurm, Brandon Moore, Ronald

Mueller, Joshua Becherer, Ronald Allen, Bennie Blackmon, Daniel Book, Matthew Tesreau,

James Zwilling, Glennon Frigerio, Joseph Busso, Jon Long, Daniel Cora, Timothy Boyce, Michael

Flatley, Curtis Burgdorf, Scott Aubuchon, Nicholas Manasco, and John Jones were employed as

police officers with the City Police Department in February 2017. Defendant lacks knowledge or

information sufficient to form a belief as to the truth or falsity of the allegation that each “took part

in the execution of the search warrant” and therefore, denies on that basis. The remaining

allegations of this paragraph constitute legal conclusions to which no answer is required. To the

extent an answer is required, Defendant denies the allegations of this paragraph.

        17.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant denies the allegations of this paragraph.

        18.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

                                  JURISDICTION AND VENUE

        19.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.


                                                   3
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 4 of 17 PageID #: 162




        20.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        21.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        22.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        23.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        24.     Defendant City admits that Plaintiff purports to demand a trial by jury. Because

Defendant denies that Plaintiffs’ claims are cognizable, Defendant denies Plaintiffs are entitled to

a jury trial.

                                             PARTIES

        25.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

        26.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

        27.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.




                                                  4
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 5 of 17 PageID #: 163




       28.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       29.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       30.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       31.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       32.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       33.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       34.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       35.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       36.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       37.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       38.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.




                                                  5
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 6 of 17 PageID #: 164




       39.     Defendant admits that on February 21, 2017 the City of St. Louis Police Department

and members of SWAT executed search warrants at 4029, 4025 and 4023 California. Defendant

lacks knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

       40.     Defendant admits that on February 21, 2017 the City of St. Louis Police Department

and members of SWAT executed search warrants at 4029 and 4025 California. Defendant lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

       41.     Defendant admits only that immediately after SWAT executed “no knock” warrants

at 4029 and 4025 California on February 21, 2017, SWAT executed a third search warrant at 4023

California. Defendant denies the remaining allegations in paragraph 41.

       42.     Defendant denies the allegations in paragraph 42.

       43.     Defendant denies the allegations in paragraph 43.

       44.     Defendant denies the allegations in paragraph 44.

       45.      Defendant denies the allegations in paragraph 45.

       46.     Defendant admits that the door at 4023 California was breached by SWAT and a

diversionary device was deployed during the execution of the search warrant. Defendant otherwise

denies the allegations in paragraph 46.

       47.     Defendant admits that a flash bang diversionary device was deployed. Defendant

lacks knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.




                                                  6
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 7 of 17 PageID #: 165




       48.      Defendant admits that he and other members of SWAT began to enter the residence

subsequent to the deployment of the flash bang. Defendant otherwise denies the allegations in

paragraph 48.

       49.      Defendant denies the allegations in paragraph 49.

       50.      Defendant denies the allegations in paragraph 50.

       51.      Defendant admits only that he fired multiple shots at Decedent after Decedent fired

at and pointed a gun at Defendant. Defendant lacks knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining allegations contained in this paragraph, and

therefore, denies them on that basis.

       52.      Defendant admits only that Decedent dropped to his knees and fell to the floor.

Defendant otherwise denies the allegations in paragraph 52.

       53.      Defendant admits that Decedent bled as a result of his injuries. Defendant lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

       54.      Defendant admits only that he briefly held cover on Decedent immediately

following the shooting until he was relieved by Officer Zwilling. Defendant lacks knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in this paragraph, and therefore, denies them on that basis.

       55.      Defendant admits only that he did not contact EMS following the shooting.

Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations contained in this paragraph, and therefore, denies them on that basis.

       56.      Defendant admits only that he himself did not take steps to stanch Decedent’s

bleeding immediately after the shooting. Defendant lacks knowledge or information sufficient to



                                                 7
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 8 of 17 PageID #: 166




form a belief as to the truth or falsity of the remaining allegations contained in this paragraph, and

therefore, denies them on that basis.

       57.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       58.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       59.     Defendant denies the allegations in paragraph 59.

       60.     Defendant admits only that Detective Strode was the affiant for the three search

warrants executed at 4029, 4025 and 4023 California on February 21, 2021. Defendant lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

       61.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       62.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       63.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       64.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       65.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       66.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.



                                                  8
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 9 of 17 PageID #: 167




       67.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       68.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       69.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       70.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 70, and therefore, denies them on that basis.

       71.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 71, and therefore, denies them on that basis.

       72.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 72, and therefore, denies them on that basis.

       73.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       74.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       75.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       76.     Defendant admits that on February 21, 2017 Sgt. John Jones briefed SWAT on the

three search warrants to be executed at 4029, 4025, and 4023 California. Defendant lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

       77.     Defendant admits the allegations in paragraph 77.



                                                  9
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 10 of 17 PageID #: 168




       78.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       79.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       80.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in this paragraph, and therefore, denies them on that basis.

       81.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 81, and therefore, denies them on that basis.

                                             COUNT I

       The allegations in Count I, including paragraphs 82-98, are directed at Defendant

Strode. If the allegations of Count I are ever construed to state a claim against Defendant

Manasco, Defendant denies same.

                                            COUNT II

       The allegations in Count II, including paragraphs 99-110, are directed at Defendant

Strode. If the allegations of Count II are ever construed to state a claim against Defendant

Manasco, Defendant denies same.

                                            COUNT III

       The allegations in Count III, including paragraphs 111-119, are directed at Defendant

Strode. If the allegations of Count III are ever construed to state a claim against Defendant

Manasco, Defendant denies same.

                                            COUNT IV

       120.    Defendant incorporates by reference all of his answers to paragraphs 1-119 as

though fully set forth herein.



                                                 10
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 11 of 17 PageID #: 169




       121.    The allegations of paragraph 121 constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant denies the allegations of this paragraph.

       122.    Defendant denies the allegations in paragraph 122.

       123.    Defendant admits only that as he made entry into 4023 California Decedent fired

at and pointed a gun at Defendant. Fearing for his life and safety, Defendant returned fire at

Decedent and struck him. Defendant otherwise denies the remaining allegations in paragraph 123.

       124.    Defendant denies the allegations in paragraph 124.

       125.    Defendant denies the allegations in paragraph 125.

       126.    Defendant denies the allegations in paragraph 126.

       127.    Defendant denies the allegations in paragraph 127.

       128.    Defendant denies the allegations in paragraph 128.

       129.    Defendant denies the allegations in paragraph 129.

       130.    Defendant denies the allegations in paragraph 130.

       131.    Defendant denies the allegations in paragraph 131.

       132.    Defendant denies the allegations in paragraph 132.

       133.    Defendant admits only that Plaintiffs purport to seek an award of attorney’s fees

and costs pursuant to 42 U.S.C. 1988. To the extent an answer is required, Defendant denies that

Plaintiffs are entitled to an award of attorney’s fees and costs.

                                                 COUNT V

       134.    Defendant incorporates by reference all of his answers to paragraphs 1-133 as

though fully set forth herein.

       135.    The allegations of paragraph 135 constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant denies the allegations of this paragraph.



                                                  11
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 12 of 17 PageID #: 170




         136.   Defendant denies the allegations in paragraph 136.

         137.   Defendant admits that he did not take steps to stanch Decedent’s bleeding or

provide emergency first aid in the immediate aftermath of the shooting. Further answering,

Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations contained in paragraph 137, and therefore, denies them on that basis.

         138.   Defendant admits only that he briefly held cover on Decedent immediately

following the shooting. Defendant lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in paragraph 138, and therefore, denies

them on that basis.

         139.   Defendant denies the allegations in paragraph 139.

         140.   Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in paragraph 140, and therefore, denies them on that basis.

         141.   Defendant admits only that Decedent suffered gunshot wounds, which constitute a

serious medical need. Defendant lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in paragraph 141, and therefore, denies them on that

basis.

         142.   Defendant denies the allegations in paragraph 142.

         143.   Defendant denies the allegations in paragraph 143.

         144.   Defendant denies the allegations in paragraph 144.

         145.   Defendant denies the allegations in paragraph 145.

         146.   Defendant denies the allegations in paragraph 146.




                                                 12
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 13 of 17 PageID #: 171




       147.    Defendant admits only that Plaintiffs purport to seek an award of attorney’s fees

and costs pursuant to 42 U.S.C. 1988. To the extent an answer is required, Defendant denies that

Plaintiffs are entitled to an award of attorney’s fees and costs.

                                                COUNT VI

       The allegations in Count VI, including paragraphs 148-187, are directed at Defendant

City of St. Louis. If the allegations of Count VI are ever construed to state a claim against

Defendant Manasco, Defendant denies same.

                                                COUNT VII

       The allegations in Count VII, including paragraphs 188-195, are directed at Defendants

City of St. Louis and Strode. If the allegations of Count VII are ever construed to state a claim

against Defendant Manasco, Defendant denies.

                                               COUNT VIII

       On August 30, 2021, Defendant Manasco filed his motion to dismiss Count VIII for

failure to state a claim upon which relief may be granted. If the allegations in Count VIII,

including paragraphs 196-208, are ever construed to state a claim against Defendant Manasco,

Defendant denies same.

                                     PRAYER FOR RELIEF

       WHEREFORE, having fully answered the allegations of Plaintiffs’ Complaint,

Defendant Manasco requests that this Court dismiss the claims asserted against him with

prejudice, award Defendant Manasco his costs and attorney’s fees, and order such other relief as

this Court deems fair and appropriate.




                                                  13
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 14 of 17 PageID #: 172




                                            JURY DEMAND

        Defendant Manasco demands a jury trial on all issues triable to a jury.

                                      AFFIRMATIVE DEFENSES

        Further answering, Defendant Manasco affirmatively states as follows:

        1.          Plaintiffs have failed to state a claim upon which relief can be granted because

Manasco’s use of deadly force was reasonable because probable cause existed to believe that

Decedent posed a threat of serious physical harm to him and other officers when Decedent fired

at and pointed a gun in his direction.

        2.          Plaintiffs have failed to state a claim upon which relief can be granted because

Plaintiffs fail to allege facts sufficient to show that Decedent’s constitutional rights were

violated.

        3.          Defendant Manasco is shielded from suit by the doctrine of qualified immunity

because his conduct comported with established law and did not violate any clearly established

constitutional right of which a reasonable person would have known.

        4.          Defendant Manasco is shielded from Plaintiffs’ state law claims by official

immunity and the public duty doctrine.

        5.          Defendant Manasco’s use of force was justified pursuant to RSMo. § 563.046 in

that, inter alia:

                           (a)     Manasco reasonably believed Decedent posed an immediate threat

                                   of serious physical harm to him and others;




                                                     14
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 15 of 17 PageID #: 173




                       (b)     Manasco did not need to retreat or desist from efforts to effect

                               Decedent’s arrest because he reasonably believed Decedent to have

                               committed an offense;

                       (c)     Manasco used force that he reasonably believed was immediately

                               necessary in that Decedent posed an immediate threat of serious

                               physical harm to him and others;

                       (d)     Manasco’s use of deadly force was lawful;

                       (e)     Manasco’s use of deadly force was objectively reasonable; and

                       (f)     Manasco reasonably believed the use of deadly force was

                               immediately necessary to protect his life and safety and the lives

                               and safety of others.

       6.      Any use of force by Manasco in this case pursuant to and as described in RSMo. §

563.046 is an absolute defense to civil liability as provided in RSMo. § 563.074.1.

       7.      Manasco requests that this Court award attorney’s fees, court costs, and all

reasonable expenses incurred in defense of this civil action in his favor and against Plaintiffs and

their counsel pursuant to RSMo. § 563.074.2.

       8.      If a defendant or another party or entity makes a settlement with Plaintiff, or if

Plaintiff receives anything of value from any party, individual or entity, the amount of such

payment or consideration should be treated as a payment in full satisfaction of the damages of

Plaintiff, or in the alternative, that the amount of such payment or consideration should be a set off

against any judgment that may be entered herein.

       9.      Plaintiffs’ claims are barred by all applicable statutes of limitations or repose.




                                                 15
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 16 of 17 PageID #: 174




       10.     If any portion of Plaintiffs’ alleged damages are divisible, Defendant Manasco

asserts that such alleged damages may be subject to the doctrines of apportionment and/or

alternate proximate cause.

       11.     Decedent voluntarily assumed or exposed himself to a risk which he knew or, in

the exercise of ordinary care, should have known existed.

       12.     Plaintiffs have no compensable damages.

       13.     The rights alleged by Plaintiffs to have been violated by Defendant Manasco were

not clearly established at the time.

       Defendant Manasco incorporates each and every additional affirmative defense that may

be uncovered or made known during the investigation and discovery of this case. Defendant

Manasco specifically reserves the right to amend this Answer to include additional affirmative

defenses at a later time.




                                            Respectfully Submitted,

                                            MATT MOAK,
                                            CITY COUNSELOR


                                         By:/s/ Erin K. McGowan
                                           Erin K. McGowan, #64020
                                           Associate City Counselor
                                           Room 314, City Hall
                                           1200 Market St.
                                           St. Louis, MO 63103
                                           314-622-3361
                                           314-622-4956 (fax)
                                           McGowanE@stlouis-mo.gov
                                           Attorney for Defendants




                                               16
Case: 4:21-cv-00788-RWS Doc. #: 23 Filed: 08/30/21 Page: 17 of 17 PageID #: 175




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 30, 2021 the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
attorneys of record.


                                                   /s/ Erin K. McGowan




                                              17
